Case 1:19-cv-00160-IMK-MJA Document 515 Filed 09/09/21 Page 1 of 2 PageID #: 6516




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                   CLARKSBURG

  CYNTHIA D. PAJAK,

                 Plaintiff,
  v.                                                   Civil Action No. 1:19-CV-160
                                                       (JUDGE KEELEY)
  UNDER ARMOUR, INC.,
  UNDER ARMOUR RETAIL, INC.,
  AND BRIAN BOUCHER,

                 Defendants.

              MEMORANDUM OPINION AND ORDER DENYING AS MOOT
             PLAINTIFF’S MOTION TO COMPEL DEPOSITION TESTIMONY
                  OF DEFENDANT BRIAN BOUCHER [ECF. NO. 508]

         This matter is before the undersigned pursuant to a Referral Order [ECF No. 510] entered

  by Honorable Senior United States District Judge Irene M. Keeley on August 31, 2021. By this

  Referral Order, Judge Keeley referred Plaintiff’s Motion to Compel Deposition Testimony of

  Brian Boucher [ECF No. 508] to the undersigned for a hearing and disposition. To this end, the

  undersigned also is in receipt of Plaintiff’s memorandum in support of her motion [ECF No. 509]

  as well as Boucher’s response, thereto. [ECF No. 513]. The undersigned scheduled the matter for

  hearing for September 10, 2021. [ECF No. 511].

         However, on September 8, 2021, Plaintiff’s counsel advised chambers staff that the parties

  reached agreement as to the matters raised in Plaintiff’s motion and that the hearing set for

  September 10, 2021 is unnecessary. Specifically, per Plaintiff’s counsel, the agreement the parties

  reached is as follows: Under Armour withdraws its instructions to Boucher not to answer certain

  questions lodged during his previous deposition; Plaintiff agrees not to use Under Armour’s

  withdrawals to support any argument that Defendants have waived attorney-client privilege or

  work product protections; and Boucher will make himself available for further deposition as to

                                                  1
Case 1:19-cv-00160-IMK-MJA Document 515 Filed 09/09/21 Page 2 of 2 PageID #: 6517




  certain areas of inquiry. Counsel for both Boucher and Under Armour advised chambers staff that

  they were in agreement with these representations by Plaintiff’s counsel.

         Accordingly, based on the foregoing, Plaintiff’s motion [ECF No. 508] is DENIED as

  moot. The motion hearing set before the undersigned on September 10, 2021 is hereby

  CANCELLED and the Clerk of the Court is DIRECTED to remove said hearing from the Court’s

  docket. It is all so ORDERED.

         The Court directs the Clerk of the Court to provide a copy of this Order to any parties who

  appear pro se and all counsel of record, as provided in the Administrative Procedures for Electronic

  Case Filing in the United States District Court for the Northern District of West Virginia.

  DATED: September 9, 2021.




                                                   2
